DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 1/31/2019, and 1/10/2020 and has been reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 470 seen in figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Line 6 of paragraph 51 states, “valve components 230, 232, 234, 246” the examiner believes this should be “valve components 230, 232, 234, 236”.  Element 470 show in figure 4B does not appear to be listed in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more peristaltic pumps" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Given that the pumps are neither referred to as peristaltic pumps in either the independent claim 1 or the first time the one or more pumps are referenced in claim 2, the examiner believes that the inclusion of the term peristaltic in the claim was not intended and the claim will be examined in this manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lubetzky et al. (US #3,731,878) in view of Koselka et al. (PGPub #2006/0213167).
Regarding claim 1, Lubetzky teaches a watering station for an assembly line grow pod comprising: a robotic watering device comprising: a first swing arm (6, and Column 2, lines 14-16) having a first end opposite a second end (6 as seen in figure 1); a rotatable robot arm rotatably coupled to the second end of the first swing arm (6, and 7 as seen in figure 1, and Column 2, lines 16-22); and one or more pump outlets positioned on the rotatable robot arm (7, and 9 as seen in figure 1); one or more pumps (2) fluidly coupled to the one or more pump outlets positioned on the rotatable robot arm (Claim 1, lines 1-20); and a fluid reservoir (Claim 1, lines 1-3), wherein: the one or more pumps comprises an inlet and an outlet (Claim 1, lines 1-20, this teaches that the pump moves the fluid from the tank to the nozzles which means that the pump must inherently have an inlet and an outlet), and the one or more pumps are fluidly coupled to the fluid reservoir (Claim 1, lines 1-3) such that when activated the one or more pumps draw fluid from the fluid reservoir and disperse a predetermined amount of fluid out the one or more pump outlets (Claim 1, lines 1-20)
However, Koselka does teach a first motor configured to pivot the first swing arm (Arm motor label seen in figure 1); a second motor configured to rotate the rotatable robot arm with respect to the first swing arm (Arm motor label seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first and second motor attached to the arms to move the arms because Lubetzky and Koselka are both systems with moveable arms to help maintain and nurture plants.  The motivation for having a first and second motor attached to the arms to move the arms is that it allows each of the arm portions to be individually controlled which allows it to have more precise movements.
Regarding claim 5, Lubetzky as modified by Koselka teaches the watering station of claim 1, wherein: the rotatable robot arm rotates is configured to rotate between 0 degrees and 180 degrees with respect to the first swing arm and the rotatable robot arm (As can be seen in figure 1 of Lubetzky the arm 7 can be rotated over a range of 180 degrees relative to the swing arms 6), and the rotatable robot arm generally moves in a parallel plane with respect to the first swing arm (As can be seen in figure 1 of Lubetzky, the arms 7 rotate about the swing arms in a parallel plane).
Regarding claim 7, Lubetzky as modified by Koselka teaches the watering station of claim 1, wherein the one or more pumps are enclosed in a pump house coupled to the fluid reservoir (Column 2, lines 6-8 of Lubetzky).
Regarding claim 8, Lubetzky as modified by Koselka teaches the watering station of claim 7, further comprising a fluid line fluidly coupled between the one or more pumps and the one or more pump outlets positioned on the rotatable robot arm (Column 2, lines 6-22, and lines 40-44 of Lubetzky).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lubetzky et al. (US #3,731,878) as modified by Koselka et al. (PGPub #2006/0213167) as applied to claim 1 above, and further in view of DeJarnette et al. (PGPub #2020/0037522).
Regarding claim 2, Lubetzky as modified by Koselka teaches the watering station of claim 1, but Lubetzky does not teach a controller communicatively coupled to the one or more pumps and the first motor and the second motor of the robotic watering device, wherein the controller transmits signals to the one or more peristaltic pumps and the first motor and the second motor of the robotic watering device to control delivery of the fluid through the one or more pump outlets positioned on the rotatable robot arm. However, Koselka does teach a controller communicatively coupled the first motor and the second motor of the robotic watering device (Paragraph 109, lines 1-16), wherein the controller transmits signals to the first motor and the second motor of the robotic watering device to control the movement of the arms of the device (Paragraph 107, lines 17-25, and Paragraph 109, lines 1-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a controller that controls the positioning of the arms of the device because Lubetzky and Koselka are both systems with moveable arms to help maintain and nurture plants.  The motivation for having a controller that controls the positioning of the arms of the device is that it allows the arms to be precisely controlled to ensure that the arms are positioned such that it is in the pest position to service the plants.  But, Koselka does not teach that the controller controls the one or more pumps to control when the pump delivers the fluid through the one or more pump outlets positioned on the rotatable robot arm.
However, DeJarnette does teach that the controller controls the one or more pumps to control when the pump delivers the fluid through the one or more pump outlets positioned on the rotatable robot arm (Paragraph 2, lines 15-25).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller control the one or more pumps for when they deliver the fluid to the pump outlets because Lubetzky and DeJarnette are both systems with moveable arms to water plants.  The motivation for having the controller control the one or more 
Regarding claim 3, Lubetzky as modified by Koselka and DeJarnette teaches the watering station of claim 2, but Lubetzky does not teach at least one sensor communicatively coupled to the controller, wherein the at least one sensor includes an imaging device that transmits image data to the controller.  However, Koselka does teach at least one sensor communicatively coupled to the controller, wherein the at least one sensor includes an imaging device that transmits image data to the controller (Abstract, lines 3-10, and Paragraph 16, lines 4-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a camera that transmits data to the controller because Lubetzky and Koselka are both systems with moveable arms to help maintain and nurture plants.  The motivation for having a camera that transmits data to the controller is that it allows the arms to know how they are positioned relative to the plants.
Regarding claim 4, Lubetzky as modified by Koselka and DeJarnette teaches the watering station of claim 3, but Lubetzky does not teach that the controller determines a position of the first swing arm and the rotatable robot arm from the image data.  However, Koselka does teach that the controller determines a position of the first swing arm and the rotatable robot arm from the image data (Abstract, lines 3-10, and Paragraph 16, lines 4-10).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lubetzky et al. (US #3,731,878) as modified by Koselka et al. (PGPub #2006/0213167) as applied to claim 1 above, and further in view of Jiayan (CN #108293941).
Regarding claim 6, Lubetzky as modified by Koselka teaches the watering station of claim 1, but does not teach that the one or more pumps are positioned on the rotatable robot arm of the robotic watering device.  However, Jiayan does teach that the one or more pumps are positioned on the rotatable robot arm of the robotic watering device (8 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pumping device on the robot arm because Lubetzky and Jiayan are both devices used to help grow plants.  The motivation for having the pumping device on the robot arm is that it places the outlet of the pump near the outlets on the robot arm which helps minimize the pressure losses that occur as the fluid passes through tubing which helps improve the efficiency of the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lubetzky et al. (US #3,731,878) as modified by Koselka et al. (PGPub #2006/0213167) as applied to claim 1 above, and further in view of Trofe (PGPub #2013/0185997).
Regarding claim 9, Lubetzky as modified by Koselka teaches the watering station of claim 1, but does not teach that at least one of the one or more pumps is a peristaltic pump.  However, Trofe does teach that at least one of the one or more pumps is a peristaltic pump (Paragraph 15, lines 12-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pump be a peristaltic pump because Lubetzky and Tofe are both systems used to grow plants.  The motivation for having the pump be a peristaltic pump is that peristaltic pumps are a reliable pump style that are easy to maintain and clean.
Claims 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyes (US #6,360,482) in view of Lubetzky et al. (US #3,731,878), and Koselka et al. (PGPub #2006/0213167).
Regarding claim 10, Boyes teaches an assembly line grow pod comprising: a tray held by a cart (32 as seen in figure 2B, and Column 5, lines 1-6) supported on a track (20, and 32 as seen in figure 2a), the tray comprising at least one section (32 as seen in figure 2B, and Column 5, lines 1-6); and a watering station (60).  But, Boyes does not teach that the watering station comprises: a robotic watering device comprising:35Dinsmore No. 93671-1113 / GRW 0077 NA a first swing arm having a first end opposite a second end; a rotatable robot arm rotatably coupled to the second end of the first swing arm; a first motor configured to pivot the first swing arm; a second motor configured to rotate the rotatable robot arm with respect to the first swing arm; and one or more pump outlets positioned on the rotatable robot arm; one or more pumps fluidly coupled to the one or more pump outlets positioned on the rotatable robot arm; and a fluid reservoir, wherein: the one or more pumps comprises an inlet and an outlet, and the one or more pumps are fluidly coupled to the fluid reservoir such that when activated the one or more pumps draw fluid from the fluid reservoir and disperse a predetermined amount of fluid out the one or more pump outlets.
However, Lubetzky does teach a robotic watering device comprising: a first swing arm (6, and Column 2, lines 14-16) having a first end opposite a second end (6 as seen in figure 1); a rotatable robot arm rotatably coupled to the second end of the first swing arm (6, and 7 as seen in figure 1, and Column 2, lines 16-22); and one or more pump outlets positioned on the rotatable robot arm (7, and 9 as seen in figure 1); one or more pumps (2) fluidly coupled to the one or more pump outlets positioned on the rotatable robot arm (Claim 1, lines 1-20); and a fluid reservoir (Claim 1, lines 1-3), wherein: the one or more pumps comprises an inlet and an outlet (Claim 1, lines 1-20, this teaches that the pump moves the fluid from the tank to the nozzles which means that the pump must inherently have an inlet and an outlet), and the one or more pumps are fluidly coupled to the fluid reservoir (Claim 1, lines 1-3) such that when activated the one or more pumps draw fluid from the fluid reservoir and disperse a predetermined amount of fluid out the one or more pump outlets (Claim 1, lines 1-20).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a 
However, Koselka does teach a first motor configured to pivot the first swing arm (Arm motor label seen in figure 1); a second motor configured to rotate the rotatable robot arm with respect to the first swing arm (Arm motor label seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first and second motor attached to the arms to move the arms because Boyes and Koselka are both systems used to help maintain and nurture plants.  The motivation for having a first and second motor attached to the arms to move the arms is that it allows each of the arm portions to be individually controlled which allows it to have more precise movements.
Regarding claim 14, Boyes as modified by Lubetzky and Koselka teach the assembly line grow pod of claim 10, wherein the watering station is positioned adjacent to the track such that (20, and 60 as seen in figure 2a of Boyes), when the cart, when moving along a length of the track, passes the watering station to facilitate alignment of the one or more pump outlets of the one or more pumps with the at least one section of the tray (20, and 60 as seen in figure 2a of Boyes, as can be seen in figure 2a the spray arm is aligned with the plants in their individual receptacles to provide water from the spray arm to the plants)
Regarding claim 18, Boyes as modified by Lubetzky and Koselka teach the assembly line grow pod of claim 10, wherein the cart continuously moves along a length of the track (Column 3, lines 21-32 of Boyes) while the predetermined amount of fluid from the fluid reservoir is delivered (Column 2, lines 57-59 of Boyes).
Claims 11-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyes (US #6,360,482) as modified by Lubetzky et al. (US #3,731,878), and  Koselka et al. (PGPub #2006/0213167) as applied to claim 10 above, and further in view of DeJarnette et al. (PGPub #2020/0037522).
Regarding claim 11, Boyes as modified by Lubetzky and Koselka teach the assembly line grow pod of claim 10, but Boyes does not teach a master controller communicatively coupled to the one or more pumps and the robotic watering device, wherein the master controller transmits signals to the one or more pumps and the robotic watering device to control delivery of the fluid to the at least one section of the tray. However, Koselka does teach a master controller communicatively coupled to the robotic watering device (Paragraph 109, lines 1-16), wherein the master controller transmits signals to the robotic watering device to control the movement of the arms of the device (Paragraph 107, lines 17-25, and Paragraph 109, lines 1-16). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a controller that controls the positioning of the arms of the device because Boyes and Koselka are both systems that are used to help maintain and nurture plants.  The motivation for having a controller that controls the positioning of the arms of the device is that it allows the arms to be precisely controlled to ensure that the arms are positioned such that it is in the pest position to service the plants.  But, Koselka does not teach that the controller controls the one or more pumps to control when the pump delivers the fluid through the one or more pump outlets positioned on the rotatable robot arm.
However, DeJarnette does teach that the controller controls the one or more pumps to control when the pump delivers the fluid through the one or more pump outlets positioned on the rotatable (Paragraph 2, lines 15-25).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller control the one or more pumps for when they deliver the fluid to the pump outlets because Boyes and DeJarnette re both systems that are used to help maintain and nurture plants.  The motivation for having the controller control the one or more pumps for when they deliver the fluid to the pump outlets is that it allows the flow of water to be controlled so that the plants aren’t over or under watered.
Regarding claim 12, Boyes as modified by Lubetzky, Koselka, and DeJarnette teach the assembly line grow pod of claim 11, wherein the plants are located within the tray (32 as seen in figure 2B, and Column 5, lines 1-6 of Boyes), and the system interacts with the plants through pump outlets positioned on the rotatable arms (9 as seen in figure 1 of Lubetzky), but Boyes does not teach that the watering station further comprises at least one sensor communicatively coupled to the master controller, wherein the at least one sensor transmits signals or data or both to the master controller for determining a location of the at least one section of the tray relative to the one or more pump outlets positioned on the rotatable robot arm.  However, Koselka does teach that the watering station further comprises at least one sensor communicatively coupled to the master controller (Abstract, lines 3-10, and Paragraph 16, lines 4-10), wherein the at least one sensor transmits signals or data or both to the master controller for determining a location of the plants relative to the rotatable robot arm (32 as seen in figure 2B, and Column 5, lines 1-6)
Regarding claim 13, Boyes as modified by Lubetzky, Koselka, and DeJarnette teach the assembly line grow pod of claim 12, but Boyes does not teach that the at least one sensor includes an imaging device that transmits image data to the master controller.  However, Koselka does teach that the at least one sensor includes an imaging device that transmits image data to the master controller (Abstract, lines 3-10, and Paragraph 16, lines 4-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a camera that transmits data to the controller because Boyes and Koselka are both systems that are used to help maintain and nurture plants.  The motivation for having a camera that transmits data to the controller is that it allows the arms to know how they are positioned relative to the plants.
Regarding claim 16, Boyes as modified by Lubetzky, Koselka, and DeJarnette teach the assembly line grow pod of claim 10, but Boyes does not teach that the fluid reservoir contains one or more of the following: water, a mixture of water and nutrients, or nutrients.  However, DeJarnette does teach that the fluid reservoir contains one or more of the following: water, a mixture of water and nutrients, or nutrients (Abstract, lines 14-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fluid reservoir contain water because Boyes and DeJarnette are both systems that help nurture plant growth.  The motivation for having the fluid reservoir contain water is that plants need water to survive and grow.
Regarding claim 17, Boyes as modified by Lubetzky, Koselka, and DeJarnette teach the assembly line grow pod of claim 10, but Boyes does not teach that the predetermined amount of fluid that is ejected from the one or more outlets is predetermined according to a fluid supply recipe.  However, DeJarnette does teach that the predetermined amount of fluid that is ejected from the one or more outlets is predetermined according to a fluid supply recipe (Abstract, lines 10-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system eject a predetermined amount of fluid from the outlets because Boyes and DeJarnette are both .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boyes (US #6,360,482) as modified by Lubetzky et al. (US #3,731,878), and Koselka et al. (PGPub #2006/0213167) as applied to claim 10 above, and further in view of Van Zutven (PGPub #2008/0128095).
Regarding claim 15, Boyes as modified by Lubetzky, and Koselka teaches the assembly line grow pod of claim 10, but does not explicitly teach a fluid line fluidly coupled between the fluid reservoir and the inlet of the one or more pumps.  However, Van Zutven does teach a fluid line fluidly coupled between the fluid reservoir and the inlet of the one or more pumps (Paragraph 75, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a fluid supply line connecting the reservoir to the pump because Boyes and Van Zutven are both system that are used to help grow plants.  The motivation for having a fluid supply line connecting the reservoir to the pump is that it helps to provide a direct connection which ensures that the pumps receives a steady supply of fluid.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boyes (US #6,360,482) as modified by Lubetzky et al. (US #3,731,878), and Koselka et al. (PGPub #2006/0213167) as applied to claim 10 above, and further in view of Trofe (PGPub #2013/0185997).
Regarding claim 19, Boyes as modified by Lubetzky, and Koselka teaches the assembly line grow pod of claim 10, but does not teach that at least one of the one or more pumps is a peristaltic pump.  However, Trofe does teach that at least one of the one or more pumps is a peristaltic pump (Paragraph 15, lines 12-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pump be a peristaltic pump because Boyes and Tofe are both systems .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lubetzky et al. (US #3,731,878) in view of Boyes (US #6,360,482), Koselka et al. (PGPub #2006/0213167), Trofe (PGPub #2013/0185997), and DeJarnette et al. (PGPub #2020/0037522).
Regarding claim 20, Lubetzky teaches a method of providing a predetermined amount of fluid in an assembly line grow pod, the method comprising: providing a robotic watering device having a first swing arm (6, and Column 2, lines 14-16) pivotally connected at a first end to a mounting device (3, 5, and 6 as seen in figure 1, and Column 2, lines 14-16) and a rotatable robot arm rotatably coupled to a second end of the first 37Dinsmore No. 93671-1113 / GRW 0077 NA swing arm (6, and 7 as seen in figure 1, and Column 2, lines 16-22), wherein the rotatable robot arm generally moves in a parallel plane with respect to the first swing arm (As can be seen in figure 1 of Lubetzky, the arms 7 rotate about the swing arms in a parallel plane), wherein the robotic watering device has one or more pumps (2). Additionally the system interacts with the plants through pump outlets positioned on the rotatable arms (9 as seen in figure 1 of Lubetzky).  But, Lubetzky does not teach moving a cart supporting a tray having a plurality of sections containing plant material therein along a track adjacent to a watering station comprising a robotic watering device supporting one or more peristaltic pumps; determining an amount of fluid to be delivered to each section of the plurality of sections; determining one or more movements of the robotic watering device to align one or more of the pump outlets of the one or more peristaltic pumps with the plurality of sections; directing the robotic watering device to move according to the one or more movements; and directing the one or more peristaltic pumps to eject the determined amount of fluid into the plurality of sections.
However, Boyes does teach moving a cart supporting a tray having a plurality of sections containing plant material therein (32 as seen in figure 2B, and Column 5, lines 1-6) along a track (20, and 32 as seen in figure 2a) adjacent to a watering station comprising a watering device (32, and 60 as seen in figure 2A).  Additionally, Boys teaches that each section contains an individual plant (Column 5, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a cart with a tray holding plant material that can be moved into a position adjacent to the watering device because Lubetzky and Boyes are both systems used to help grow plants.  The motivation for having a cart with a tray holding plant material that can be moved into a position adjacent to the watering device is that it allows the plants to be held in an organized manner and allows plants to be repeatedly brought to the watering device to be watered then moved away so the next plants could be brought forward.  But, Boyes does not teach that the pump is a peristaltic pump, determining an amount of fluid to be delivered to each section of the plurality of sections; determining one or more movements of the robotic watering device to align one or more of the pump outlets of the one or more peristaltic pumps with the plurality of sections; directing the robotic watering device to move according to the one or more movements; and directing the one or more peristaltic pumps to eject the determined amount of fluid into the plurality of sections.
However, Trofe does teach that at least one of the one or more pumps is a peristaltic pump (Paragraph 15, lines 12-16)
However, Koselka does teach determining one or more movements of the robotic watering device to align a plant interaction system with the plants (Abstract, lines 3-16, Paragraph 107, lines 17-25, and Paragraph 109, lines 1-16), and directing the robotic watering device to move according to the one or more movements (Abstract, lines 3-16, Paragraph 107, lines 17-25, and Paragraph 109, lines 1-16).  Additionally when this system would be applied to the system of Lubetzky, as the arms move towards the plants it would inherently align the pump outlets with the plants because the pump outlets of Lubetzky are at the distal ends of the arms.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system determine the movements of the robotic arm to align with the plants and to direct the arm to that position because Lubetzky and Koselka are both systems with moveable arms to help maintain and nurture plants.  The motivation for having the system determine the movements of the robotic arm to align with the plants and to direct the arm to that position is that it allows the system to identify the location of the plants and move the system into closer proximity to the plants so that the system is capable of more effectively aiding the plants.  But, Koselka does not teach determining an amount of fluid to be delivered to each section of the plurality of sections; and directing the one or more pumps to eject the determined amount of fluid into the plurality of sections.
However, DeJarnette does teach determining an amount of fluid to be delivered to each section of the plurality of sections (Abstract, lines 10-16, and Paragraph 2, lines 15-25); and directing the one or more pumps to eject the determined amount of fluid into the plurality of sections (Abstract, lines 10-16, and Paragraph 2, lines 15-25).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system determine the amount of fluid to be delivered to each plant and delivering the fluid because Lubetzky and DeJarnette are both systems with moveable arms to water plants.  The motivation for having the system determine the amount of fluid to be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642